Title: Dumas to the American Commissioners, 20 November 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, November 20, 1778, in French: Returning here, I learned from our friend that the Provincial Assembly by majority vote has resolved against providing convoys and in favor of the Admiralty’s advisory. Amsterdam has inserted a formal protest, which it demands be published, because the constitution requires a unanimous decision in a case like this. Sir Joseph Yorke could hardly wait to send news to England of this supposed triumph, which his court will not fail to publicize in Parliament and the press. Two serious consequences can be foreseen: French retaliation and the closing of a great treasury, which cannot be replaced. The representatives from Amsterdam leave tomorrow; the representatives from elsewhere are ashamed of what they have done. We are distressed at the lack of news from America to counter the tales spread here by your enemies.>
